COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Dernick Resources, Inc. v. David Wilstein and Leonard Wilstein,
                         Individually and as Trustee of the Leonard and Joyce Wilstein
                         Revocable Trust

Appellate case number:   01-13-00853-CV

Trial court case number: 2002-31310

Trial court:             164th District Court of Harris County

        On April 11, 2014, appellees/cross-appellants, David Wilstein and Leonard Wilstein,
Individually and as Trustee of the Leonard and Joyce Wilstein Revocable Trust, filed an
“Emergency Motion to Increase Amount of Deposit in Lieu of Supersedeas Bond.” See TEX. R.
APP. P. 24.4.
       The Court requests a response to the motion by appellant, Dernick Resources, Inc. Any
response by appellant is due no later than May 8, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: April 17, 2014